BESe Fo SAAB Hote AT TS Filet t UO Bag eH Ste! *

 

 

 

 

UNITED STATESDISTRICT COURT
SOUTHERN DISTRICT OFNEWYORK
UNITED STATES OF AMERICA, coy ees os fii“ QONISENITTO PROCEED BY VIDEO OR
nse, JELECONFERENOE
-against- beste. (is
° Woe eee: Vv 'S ead ata dey Cv @)

JOSEPH SOOTT,

Defendant(s).

Xx

Defendant _ SCOTT. CC~C*i ED Vor CONSENS tO

participate in the following proceeding via___ videoconferencing or _x__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sgn Separate Waiver of
Indictment Form)

Bail/ Detention Hearing

Conference Before a Judicial Officer, including conference scheduled for December 10,
2020 or any conference thereafter

THK ph Sect (Ws ) pp shl_

 

 

 

Defendant's gnature Defendant’s Counsel’s Ggnature
(Judge may obtain verbal consent on signed electronically
Record and Sgn for Defendant)
Bork See tt DANIELS PARKER
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telepipo nferencing technology.

(a{ te \
Date U.S District Judge/ U.S-Magistratecirige-

 

 
